Case 1:19-cv-01197-LO-TCB Document 102-9 Filed 07/10/20 Page 1 of 5 PageID# 1469




                          EXHIBIT 9
                  Case 1:19-cv-01197-LO-TCB Document 102-9 Filed 07/10/20 Page 2 of 5 PageID# 1470


                                       EDWARD SNOWDEN SPEAKING ENGAGEMENTS 2013-2020
                                                                                                                                                                               Recording   Slide or other
     Event date   Host/ Organization        Speaker honorarium       Location               Format/ Link if applicable                   Subject/ Title             APB list
                                                                                                                                                                               Available   Visual Displays
                                                                                    https://www.youtube.com/watch?v=UIhS9
      03/10/14                                                      Austin, TX                                                                                                    Y              N
 1                                                                                  aB-qgU
                                                                                                                                 APB email re TED talk/ TED Talk
                                                                                    https://www.youtube.com/watch?v=yVwA
     3/18/2014                                                                                                                   with Edward Snowden - Here's                     Y              Y
                                                                                    odrjZMY
 2                                                                                                                               How We Take Back the Internet
                                                                                    https://www.youtube.com/watch?v=3f8Lu
      4/8/2014                                                        Europe                                                            PACE Testimony                            Y              N
 3                                                                                  nf1a2w
                                                                                                                                 Interview with Ed Snowden and
      6/3/2014                                                                                                                                                                    N
 4                                                                                                                                       Glenn Greenwald
                                                                                    https://www.youtube.com/watch?v=0bB7tTkn
                                                                                    kDw
                                                                                                                                 Hope X Discussion with Daniel
     7/19/2014                                                         NYC                                                                                             Y          Y              N
                                                                                                                                 Ellsberg and Edward Snowden
                                                                                    MP4 Video 357
 5
                                                                                    https://www.youtube.com/watch?v=o Sr9 Lawrence Lessig Interviews Edward
     10/23/2014                                                                                                                                                                   Y              N
 6                                                                                  6TFQQE                                            Snowden
 7   12/10/2014                                                       France        https://youtu.be/nVRIVihRJuk            Amnesty Int`ernational France                         Y              N
                                                                                    https://www.youtube.com/watch?v=ajqaA Edward Snowden The Future of
     12/12/2014                                                                                                                                                                   Y              Y
 8                                                                                  SwbIFE&feature=youtu.be                        Digital Security
                                                                                    https://www.youtube.com/watch?v=JXplakuhj
      2/2/2015                                                        Canada                                                         WAC Forum Discussion                         Y              N
 9                                                                                  L8
                                                                                                                                David Carr Interviews Ed Snowden,
                                                                                    https://livestream.com/nytimes/events/38006
     2/12/2015                                                                                                                    Glenn Greenwald, and Laura                      Y              N
                                                                                    46/videos/76929642
10                                                                                                                                            Poitras
11    05/15/19                                                     Las Vegas, NV                                                  30-min speech + 20-min Q&A           Y          N
                                                                                    https://www.youtube.com/watch?v=ySS3oOyY Edward Snowden and Ben Wizner
     2/14/2015                                                                                                                                                                    Y              Y
12                                                                                  aQ0                                                  at ACLU Forum
                                                                                    https://www.youtube.com/watch?v=--
     2/19/2015                                                                                                                                                                    Y              Y
13                                                                                  spaAfI8-I
      03/19/19                                                        London                                                                 speech                    Y          N
14
                                                                                    https://www.youtube.com/watch?v=C3JVWVq
                                                                 Germany (Deutche   tgLQ                                           Edward Snowden and Glenn
     3/18/2015                                                                                                                                                         Y          Y              N
                                                                   Wells/CeBit)                                                 Greenwald CeBit Conference 2015
15                                                                                  MP4 Video 352
16   4/20/2015                                                          UK          https://vimeo.com/122731239                   Future Fest 2015 Interview                      Y              N
                                                                                    https://www.youtube.com/watch?v=ZyzH-         Bart Gellman Interviews Ed
      5/1/2015                                                     Princeton, NJ                                                                                                  Y              N
17                                                                                  1oyFN0                                                 Snowden
                                                                                                                                Runa Sandvik Interviews Edward
      5/8/2015                                                       Norway         https://youtu.be/QnnrosfspPg                                                                  Y              Y
18                                                                                                                                         Snowden
19    03/16/18                                                    Rottach-Egern                                                                                        Y          N
                                                                                                                                Whistleblowing and Government
     5/15/2015                                                                                                                                                                    N
20                                                                                                                                        Surveillance
                                                                                    https://www.youtube.com/watch?v=q0Ql0t4Y
      09/05/15                                                       Norway                                                     Award Presentation to Snowden                     Y              N
21                                                                                  BxY
22    09/16/15                                                      Hong Kong                                                                                          Y          N
                                                                                                                                   University of Iowa Lecture
      09/28/15                                                     Iowa City, IA                                                 Committee/Veterans for Peace/         Y          N
23                                                                                                                                          contract
24    10/08/15                                                       Nürnberg       MP4 Video 358                                                                      Y          Y              Y

                                                                                    https://montrealgazette.com/news/edwar
      11/03/15                                                    Sherbrooke, QC    d-snowden-speaks-about-surveillance-and-       The Donald Lecture Series           Y          Y              N
                                                                                    cybersecurity-at-bishops-university
25
                  Case 1:19-cv-01197-LO-TCB Document 102-9 Filed 07/10/20 Page 3 of 5 PageID# 1471


                                                                 https://www.youtube.com/watch?v=GvcND_k
      11/10/15                                      U S.                                                    Whistleblowers sponsored by PEN        Y   N
26                                                               oF5g
27    11/12/15                                   Kingston                                                                                      Y   N
                                                                 https://www.youtube.com/watch?v=SVkMlDw
      12/05/15                                 Park City, UT     XihU                                           Technology and Freedom         Y   Y   N
28                                                               & MP4 Video 349
29    02/16/16                                  Boulder, CO                                                    Distinguished Speaker series    Y   N
                                                                                                            45-min moderated convo + 45-min
      02/17/16                                 Baltimore, MD                                                                                   Y   N
30                                                                                                                   moderated Q&A
31    02/18/16                                                                                                 Distinguished Speaker series        N
32    03/16/16                                     Rust                                                                                        Y   N
                                                                                                             Panel Discussion on Privacy and
      03/25/16                                  Tucson, AZ       https://vimeo.com/160952562                                                   Y   Y   Y
33                                                                                                                     Technology
34    11/29/19                                   California                                                                                    Y   N
                                                                 https://www.youtube.com/watch?v=RLbDKf 6
      04/05/16                                Vancouver, B.C.    oOQ&list=PLAE6095A3228AAE9E&index=5&t=0                                       Y   Y   Y
35                                                               s&app=desktop
                                                                 https://www.youtube.com/watch?v=RLbD      Ed Snowden: Big Data, Security,
      04/05/16                                    Canada                                                                                           Y   N
36                                                               Kf 6oOQ                                          and Human Rights
                                                                                                          Encryption Works; Encryption and
                                                                 https://www.youtube.com/watch?v=dnZ58OL
      05/12/16                                     Zurich                                                other effective measures to protect   Y   Y   N
                                                                                   PVQU
37                                                                                                                    enterprise
                                                                                                           Empowering Founders to Build a
      06/01/16                                     Berlin                                                  Web that is Decentralized, Safe,    Y   N
38                                                                                                           Immutable and Permanent
39    06/28/16                                   Roskilde                                                            Surveillance              Y   N
                                                                                                          1-hour keynote presentation + 1-
      03/14/18                                    Sydney                                                                                       Y   N
40                                                                                                                    hour Q&A
41    03/15/18                                     Rust                                                       45-min moderated convo           Y   N
     3/16/2018                                                                                                  30-min moderated convo             N
42
                                                                 https://www.youtube.com/watch?v=VCRQHLH Snowden Speaks on Hillary Clinton,
      08/27/16                                    Foreign                                                                                      Y   Y   N
                                                                 47zU                                       Emails, Trump, and Freedom
43
                                                                 https://www.owu.edu/about/follow-
                                                                 owu/stream-owu/academics/september-28-
      09/28/16                                 Delaware, OH                                                     Topic: Data in Our Lives       Y   N
                                                                 2016-sagan-national-colloquium-edward-
44                                                               snowden/
45    09/29/16                                                                                                                                 Y   N
46    10/05/16                                Washington, D.C.                                                                                 Y   N
47   10/13/2016                              Newport Beach, CA                                                                                 Y   N
                                                                                                            An Evening with Edward Snowden
      03/27/18                                 Camrose, AB                                                     on Security, Public Life, and   Y   N
48                                                                                                                      research
     8/22/2018                                                                                              45-60-min speech + 15-min Q&A          N
49
      10/24/18                                    Dublin                                                      20-minute moderated convo        Y   N
50
51   10/30/2018                                                                                              45-min keynote + 15-min Q&A           N
52    11/06/18                                    Tel Aviv                                                                                     Y   N
53    11/08/18                                   Austin, TX                                                   1-hour moderated interview       Y   N
      11/29/18                                    London                                                                 speech                Y   N
54
55    10/17/16                                  Carefree, AZ                                                                                   Y   N
56    10/18/16                                  Toronto, ON                                                                                    Y   N
                                                                 https://www.youtube.com/watch?v=NM_
      11/02/16                                 Montreal, QC                                                     Privacy and Surveillance       Y   Y   N
57                                                               aSfnt3po
                                                                 https://www.youtube.com/watch?v=umnA_JT
      11/10/16                                                                                                       Snowden Live                  Y   Y
58                                                               w9p0
                 Case 1:19-cv-01197-LO-TCB Document 102-9 Filed 07/10/20 Page 4 of 5 PageID# 1472


                                                                                                             Edward Snowden LIVE: Facebook’s
                                                                  https://www.youtube.com/watch?v=BUCCCEK
     11/15/16                                  Oakland, CA                                                Role in The Election, The Future of   Y   Y   N
                                                                  rU8o
                                                                                                                  The Surveillance State
59
     11/30/16                                 Columbus, OH                                                                                      Y   N
60
     01/09/17                                 Waterloo, ON                                                        60 Years of Innovation        Y   N
61
                                                                  Transcript at
                                                                  https://www.equities.com/nsa-
     01/17/17                                     Canada                                                      Cantech Investment Conference         Y
                                                                  whistleblower-edward-snowden-speaks-at-
62                                                                cantech-investment-conference-2017
63   08/22/18                                   Sao Paulo                                                                                       Y   N
64   09/12/18                                  Chicago, IL                                                                                      Y   N
65   01/18/17                                 Toronto , ON                                                                                      Y   N
66   01/19/17                                 San Diego, CA                                                                                     Y   N
                                                                                                              A Live Video Conversation with
     02/01/17                                 Pittsburgh , PA                                                                                   Y   N
67                                                                                                                   Edward Snowden
                                                                                                              an evening with ES; moderated
     02/16/17                               Newport Beach, CA                                                                                   Y   N
68                                                                                                                          Q&A
                                                                                                               opening remarks; moderated
     03/16/17                                Middlebury, VT                                                                                     Y   N
69                                                                                                                    discussion; Q&A
                                                                                                               opening remarks; moderated
     03/21/17                                   Hannover                                                                                        Y   N
70                                                                                                                       discussion
     03/22/17                                   Stockholm                                                                speech                 Y   N
71
                                                                  https://www.youtube.com/watch?v=CFlVc        Snowden: Democracy Under
     04/18/17                               Williamsburg, VA                                                                                        Y   Y
72                                                                mvHaKI                                             Surveillance
                                                                  https://www.youtube.com/watch?v=D-
     05/09/17                                   Winnipeg                                                      Axworthy Distinguished Lecture    Y   Y   N
73                                                                GfYS3O5h4
                                                                  https://oneworldidentity.com/transcript-
                                                                                                               45-minute interview, with Qs
     05/15/17                               Washington, D.C.      edward-snowden-speaks-first-annual-know-                                      Y   Y   N
                                                                                                                   provided in advance
74                                                                identity-conference/
75   05/22/17                                Los Angeles, CA                                                  30-minute keynote speech          Y   N
                                                                  https://www.youtube.com/watch?v=VbaEBNL    Global Migration-The Great
     7/13/2017                               Estroril, Portugal                                                                                     Y   N
76                                                                FGpM                                         Challenge of the Century
                                                                                                          60-min moderated discussion; 15-
     08/16/17                                  Mexico City                                                                                      Y   N
77                                                                                                                     min Q&A
                                                                                                          25-min speech + VIP reception w/
     08/22/17                                 Edmonton, AB                                                                                      Y   N
78                                                                                                                   30-min Q&A
                                                                                                          45-min moderated convo + 15-min
     09/09/17                                Indianapolis, IN                                                                                   Y   N
79                                                                                                                       Q&A
                                                                                                              Conversation with Edward
     09/11/17                                Philadelphia, PA     https://www.youtube.com/watch?v=dxdH8Wv   Snowden / 45-min moderated          Y   Y   N
80                                                                FXwA                                           convo + 15-min Q&A
                                                                                                             1-hour "cocktail hour" + 1-hr
     09/16/17                                  St. Louis, MO                                                                                    Y   N
81                                                                                                              keynote presentation
82   10/06/17                                   Stockholm                                                           1-hour keynote              Y   N
83   10/24/17                                     Dublin                                                     20-minute moderated convo          Y   N
                                                                  Video 1 :
                                                                  https://www.youtube.com/watch?v=fTB1T
                                                                  2GQm1k
                                                                                                          45-minute speech, then 45-minute
     05/30/17                                     Estoril         Video 2:                                                                      Y   Y   N
                                                                                                               moderated conversation
                                                                  https://www.youtube.com/watch?v=lU1Se
                                                                  6xe8CU
84
                                                                                                             1-hour keynote + 30-min Q&A; VIP
     11/08/17                               San Francisco, CA                                                                                   Y   N
85                                                                                                                     meet & greet
86   11/13/17                                    Hamburg                                                             30-min interview           Y   N
                                    Case 1:19-cv-01197-LO-TCB Document 102-9 Filed 07/10/20 Page 5 of 5 PageID# 1473


                                                                                   https://www.youtube.com/watch?v=d8wQdC6
          11/21/17                                                 Istanbul                                                                                Y   Y   N
 87                                                                                7Z9o
                                                                                                                           Edward Snowden in Discussion
          01/29/18                                             New Orleans, LA                                                                             Y   N
 89                                                                                                                               with Ron Suskind
                                                                                                                          Edward Snowden Interview with
          03/02/18                                                  Berlin         MP4 Video 348                                                           Y   Y   Y
 90                                                                                                                            Peter Van Valkenburgh
                                                                                   https://www.youtube.com/watch?v=oizhV    Edward Snowden Live from
          05/30/19                                                 Canada                                                                                      Y   Y
 91                                                                                JstxC4&t=2s                                        Moscow
 92       06/26/19                                             San Francisco, CA                                          45-min moderated conversation    Y   N
                                                                                                                              30-min speech + 15-min
          08/20/19                                                  Berlin                                                                                 Y   N
 93                                                                                                                               moderated Q&A
 94       09/11/19                                              Columbus OH                                                 1-hour moderated interview     Y   N
 95       09/12/19                                              Columbus, OH                                                1-hour moderated interview     Y   N
                                                                                                                         45-min moderated conversation +
          12/02/19                                               Toronto, ON                                                                               Y   N
 96                                                                                                                                     Q&A
                                                                                                                             45-min keynote + 45-min
          01/27/20                                                 Ecublens                                                                                Y   N
 97                                                                                                                               moderated Q&A
          05/19/20                                                 Cologne                                                        30-min speech            Y   N
 98
         9/27/16 -
                                                                                                                                                               N
 99     10/10/2016
100      No Date                                                     N/A           MP4 Video 350                                                           Y   Y   N
101      No Date                                                     N/A           MP4 Video 351                                                           Y   Y   N




      * = (N/A) Information Not Available
